DETAILED ACTION 
The present application, filed on 9/17/2019 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 1-20 are pending and have been considered below. 


Priority
This application claims benefit of 62/732,201 09/17/2018. The priority is acknowledged.   


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 8 and Claim 15 and the therefrom dependent claims are directed respectively to a computer implemented method, to computer executable instructions stored on a non-transitory storage medium and to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 8, 15) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: generating a test campaign; selecting a parameter; initiating a test simulation; determining whether the test user account satisfies the at least one test campaign parameter; implementing an active campaign. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing process, i.e. a process aimed at testing a campaign before launch. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: generating a test user account; selecting a test user parameter. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

 (C) Finally, recited computing elements, i.e. processor; computer-readable medium are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining elements of the independent claims are directed to: generating a test user account; selecting a test user parameter. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(C) Finally, the recited computing elements of the independent claims are: processor; computer-readable medium. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 4 (which is repeated in Claims 11, 17) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generating the test user account. When considered individually, these additional claim elements, as identified already in the Step 2A Prong One analysis, represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 5 (which is repeated in Claims 12, 18) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generating at least one status report; communicating the at least one status report. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 6 (which is repeated in Claims 13, 19) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generating a status report. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 2-3, 7 (which are repeated in Claims 9-10, 14, 16-17 respectively) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the test user parameter; test campaign parameter; identified error. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig2 and [0044]-[0051], including among others: processor; memory; storage component; input component; output component, communication interface. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12, 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Allouche (US 2018/0060902).  
Regarding Claims 1, 8, 15 – Allouche first embodiment discloses: A method for validating an active campaign before implementing the active campaign with at least one user, comprising: 
	selecting, with at least one processor, at least one test user parameter for the test user account; {see at least fig11, rc1130, [0161] enriching the candidate with data from data sources}    
	generating, with at least one processor, a test campaign; {see at least fig11, rc1140, [0161] generate test campaigns}   
	selecting, with at least one processor, at least one test campaign parameter{see at least fig11, rc1150, [0161] test leads (reads on test campaign parameters}   
	initiating, with at least one processor, a test simulation of the test campaign using the test user account; {see at least fig11, rc1160, [0161] receive feedback (reads implicitly on initiating a test simulation}   
	determining, with at least one processor, whether the test user account satisfies the at least one test campaign parameter; and {see at least fig11, rc1170, [0161] test campaign score (reads on determining if user account satisfies campaign parameter)}   
	implementing an active campaign, which corresponds to the test campaign, by sending a message regarding the active campaign to the at least one user based on the test user account satisfying the at least one test campaign parameter{see at least fig11, rc1180, [0161] generate target advertising campaign base on test campaign score}}   

Allouche first embodiment does not disclose, however, Allouche second embodiment discloses: 
	generating, with at least one processor, a test user account; {see at least fig5, rc510, rc520, rc530, [0103]-[0105] candidate profile; fig11, rc1120, [0161] ideal customer (reads on test user account)}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Allouche first embodiment to include the elements of Allouche second embodiment.  One would have been motivated to do so, in order to identify to who to direct the campaign to.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Allouche first embodiment evidently discloses testing a campaign.  Allouche second embodiment is merely relied upon to illustrate the functionality of generating a test user account in the same or similar context.  As best understood by Examiner, since both testing a campaign, as well as generating a test user account are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Allouche first embodiment, as well as Allouche second embodiment would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Allouche.

Regarding Claims 2, 9, 16 – Allouche discloses the limitations of Claims 1, 8, 15. Allouche further discloses:  wherein the at least one test user parameter comprises at least one of the following: 
	an account identification number of the test user account associated with a test user, a name of the test user, an email address of the test user, a phone number of the test user, a mailing address of the test user, opt-in information regarding the test user account, or any combination thereof. {see at least [0014] personifying an ideal customer; persona attributes field; [0067] personal name; fig11, rc1120, rc1190, [0161] persona attribute field, opt-in leads; fig5, rc520, [0105] opt-in lead}   

Regarding Claims 3, 10, 17 – Allouche discloses the limitations of Claims 1, 8, 15. Allouche further discloses:  wherein the at least one test campaign parameter comprises at least one of the following: 
	a token number, a token requestor, a token status for the test user account, or any combination thereof. {see at least [0061] campaign parameters, campaign landing page; [0072]-[0073] campaign parameters, campaign landing page, third-party advertising partners, platforms; [0099]m landing pages Facebook Ads, Google Ads (reads on token requestor)}   

Regarding Claims 4, 11, 18 – Allouche discloses the limitations of Claims 1, 8, 15. Allouche further discloses:  wherein generating the test user account comprises: 
	generating the test user account based on receiving a notification that a pre-determined event has been satisfied. {see at least fig5, rc520, [0105] opt-in lead (reads on predetermined event)}   

Regarding Claims 5, 12, 19 – Allouche discloses the limitations of Claims 1, 8, 15. Allouche further discloses:  
	generating at least one status report regarding the test simulation of the test campaign; and {see at least fig3, rc360, rc370, rc372, [0099] response to ads reported to campaign engine for internal analytics}   
	communicating the at least one status report to a user device based on generating the at least one status report. {see at least fig1, rc105, [0063]-[0064], [0066]-[0067] system user; [0069] system user generates candidate leads; [0099] reported back for analytics; [0105]-[0106] system user makes manual changes; fig11, rc1170, [0161] test, score (i.e. based on test simulation report)}   


Claims 6-7, 14-14, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Allouche (US 2018/0060902), in view of Krishnan et al (US 2010/0198799).  
Regarding Claims 6, 13, 20 – Allouche discloses the limitations of Claims 1, 8, 15. Allouche does not disclose, however, Krishnan discloses:  
	generating a status report that includes data associated with an indication of whether any errors were detected during the test simulation. {see at least [0011] prioritized error reporting; fig1, rc104, [0072] reporting on defects found; fig2, rc207, [0073] generating a defect report}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Allouche to include the elements of Krishnan.  One would have been motivated to do so, in order to allow the campaign manager to improve the campaign.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Allouche evidently discloses testing a campaign.  Krishnan is merely relied upon to illustrate the functionality of generating  status report with the identified errors in the same or similar context.  As best understood by Examiner, since both testing a campaign, as well as generating  status report with the identified errors are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Allouche, as well as Krishnan would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Allouche / Krishnan.

Regarding Claims 7, 14 – Allouche discloses the limitations of Claims 1, 8, 15. Allouche does not disclose, however, Krishnan discloses:   
	wherein, in the event an error is identified during the test simulation, a report is issued, by the at least one processor, to indicate where the error occurred during the test simulation and a potential cause of the error. {see at least fig38, rc3804, rc3805, [0353]-[0354] source of errors reads on cause), location of errors}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Allouche to include the elements of Krishnan.  One would have been motivated to do so, in order to allow the campaign manager to improve the campaign.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Allouche evidently discloses testing a campaign.  Krishnan is merely relied upon to illustrate the functionality of generating  status report with the identified errors in the same or similar context.  As best understood by Examiner, since both testing a campaign, as well as generating  status report with the identified errors are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Allouche, as well as Krishnan would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Allouche / Krishnan.



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20100274661 A1		US-PGPUB	17	OPTIMIZATION OF ADVERTISING CAMPAIGNS ON MOBILE NETWORKS	Aaltonen; Janne et al.
US 20050171843 A1		US-PGPUB	16	Systems and methods for optimizing advertising	Brazell, Robert et al.
US 20040148211 A1		US-PGPUB	41	Decision management system with automated strategy optimization	Honarvar, Laurence et al.
US 20140337119 A1		US-PGPUB	28	AUTOMATIC OFFER GENERATION USING CONCEPT GENERATOR APPARATUS AND METHODS THEREFOR	Moran; David et al.
US 20140330637 A1		US-PGPUB	36	AUTOMATED BEHAVIORAL ECONOMICS PATTERNS IN PROMOTION TESTING AND METHODS THEREFOR	Moran; David et al.
US 20140330636 A1		US-PGPUB	30	AUTOMATED PROMOTION FORECASTING AND METHODS THEREFOR	Moran; David et al.
US 20140330635 A1		US-PGPUB	27	AUTOMATED EVENT CORRELATION TO IMPROVE PROMOTIONAL TESTING	Moran; David et al.
US 20140330634 A1		US-PGPUB	32	AUTOMATED AND OPTIMAL PROMOTIONAL EXPERIMENTAL TEST DESIGNS INCORPORATING CONSTRAINTS	Moran; David et al.
US 20140278918 A1		US-PGPUB	21	ARCHITECTURE AND METHODS FOR PROMOTION OPTIMIZATION	Moran; David
US 20170213238 A1		US-PGPUB	20	EVALUATING PERFORMANCE OF CONTENT ITEM PRESENTATION BY MODIFYING PARAMETERS DETERMINING WHETHER TO PRESENT CONTENT ITEM TO USERS OF AN ONLINE SYSTEM	Bhalgat; Anand Sumatilal et al.
US 10636052 B2		USPAT	32	Automatic mass scale online promotion testing	Moran; David et al.
US 20190180303 A1		US-PGPUB	46	SYSTEMS AND METHODS FOR DEMOCRATIZED COUPON REDEMPTION	Ventrice; Tony et al.
US 20190180302 A1		US-PGPUB	46	SYSTEMS AND METHODS FOR COLLABORATIVE OFFER GENERATION	Ventrice; Tony et al.
US 20110099202 A1		US-PGPUB	25	Anonymous Information Exchange	Dedeoglu; Mehmet E. et al.
US 20050010477 A1		US-PGPUB	40	Segmenting and analyzing market data	Sullivan, Shaun Michael et al.
US 20170034593 A1		US-PGPUB	26	CROSS-SCREEN MEASUREMENT ACCURACY IN ADVERTISING PERFORMANCE	Ray; Debajyoti et al.
US 10311466 B1		DERWENT	37	System for allowing set of clients to plan, test and refine direct marketing campaigns based on credit-related data, has processor allowing client to query and test for campaign using data set through virtual electronic partition	ACHANTA V R et al.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached at (469)295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622